Citation Nr: 1815123	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess of 10 percent for left knee degenerative changes.

2.  Entitlement to an extraschedular evaluation.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 16, 2012.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.

ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Board remanded the issues on appeal for additional development.  At that time, the Board also granted a 20 percent schedular rating, but not more, for the right shoulder disability, degenerative changes status post acromioplasty.

In October 2015, the Board remanded the appeal for the scheduling of a Board hearing.  In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

In July 2017, the Board again remanded the issues on appeal for additional development, in addition to adjudicating several other issues.

While on remand, the RO, in a December 2017 rating decision, granted a TDIU effective April 16, 2012.  Thus, with respect to the TDIU issue, what remains on appeal before the Board is entitlement to a TDIU prior to that date.

Additional evidence (VA treatment records) was received subsequent to the most recent supplemental statement of the case (SSOC) issued in December 2017.  As the evidence is not pertinent to the claims decided below, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

FINDINGS OF FACT

1.  The Veteran's left knee disability has not been manifested by limitation of leg flexion to 30 degrees or less, even with consideration of pain.  Separate manifestations are not shown.

2.  The Veteran's service-connected left knee and right shoulder disability do not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular disability rating in excess of 10 percent for service-connected left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

2.  The criteria for an extraschedular evaluation have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).



I. Schedular Rating-Left Knee

Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

DC 5010 provides that arthritis due to trauma, substantiated by x-ray findings is rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.

DC 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.

VA's General Counsel has also stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

Additionally, 38 C.F.R. § 4.71a, DC 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DCs 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, DC 5257), a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.

Analysis

The Veteran was afforded VA examinations specifically addressing the left knee in January 2012, March 2015, and October 2017.  Considering the totality of the examination reports, the Board finds that additional left knee testing is unnecessary to decide the claim and that there has been substantial compliance with prior Board remands.

VA treatment records and the Veteran's testimony at the Board hearing reflect that the Veteran complained of left knee symptoms throughout the appeal period.

In the January 2012 examination report, the examiner noted that the Veteran had left knee degenerative changes since the 1980s.  The examiner also noted that the Veteran had left knee surgery at a private facility in December 2010.  Private treatment records show that the Veteran underwent a left knee arthroscopy with pick chondroplasty of the medial femoral condyle, removal of loose bodies, and shaving chondroplasty of the femoral groove.  By way of background, the Board, in its July 2017 decision, denied entitlement to a temporary total disability rating based on this surgery because the date of the surgery preceded the service-connection effective date for the left knee disability.

At the January 2012 examination, the Veteran complained of flare-ups where he cannot extend his leg and locking.  Initial range of motion and range of motion with repetition were both noted to be limited to 90 degrees with consideration of pain, and extension was normal.  The examiner reported the following contributing factors to the Veteran's left knee function loss: weakened movement, excess fatigability, incoordination, pain on movement, deformity, and interference with sitting, standing, and weight-bearing.  On physical examination, the examiner noted tenderness or pain to palpation for joint line or soft tissues of the left knee and 4/5 muscle strength, but no signs of joint instability, patellar subluxation, or any history of any meniscal conditions or surgical procedures for a meniscal condition.

At the March 2015 examination, the reported diagnoses of left knee strain in 1986 and degenerative arthritis since the 1990s.  The Veteran complained of worsening pain and reported the use of neoprene sleeves bilaterally for his knees.  The Veteran also reported some swelling and tenderness and 10/10 pain and severe pain when driving and getting out of a vehicle.  On physical examination, the examiner noted the following observations: no swelling, erythema, or effusion; positive crepitus; negative joint laxity; lateral line joint tenderness; and stable gait.  The examiner noted the 2010 left knee chondroplasty.  The Veteran reported flare-ups where he has 9/10 to 10/10 pain in both knees just about every day and cannot bend, crouch, or walk up and down steps.

Range of motion testing showed left knee flexion limited to 110 degrees with consideration of pain and limitation of flexion to 100 degrees after repetitive use testing.  The examiner reported the following contributing factors to the Veteran's left knee function loss: pain, fatigue, weakness, lack of endurance, incoordination, disturbance of locomotion, interference with sitting, and interference with standing.  The examiner indicated that the examination was conducted during a flare-up and that it would be impossible without resorting to mere speculation to indicate any additional range of motion loss compared to the examination findings during a flare-up or over a period of time.  Muscle strength was normal, although some muscle atrophy was noted.  There was no ankylosis, abnormal stability tests, or meniscal conditions.

At the October 2017 examination, with respect to the left knee, the examiner reported knee strain and degenerative arthritis.  The examiner also noted that the Veteran was ambulating with a cane and two knee braces and had crepitus bilaterally, left worse than right.  In accordance with the Board's July 2017 remand directives, the October 2017 examiner considered range of motion testing and flare-ups, in light of Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017), respectively.  In this regard, the examiner reported no evidence of pain on passive range of motion testing and no evidence of pain when the joint is used in non-weightbearing.  Pain with weight bearing was reported.  The opposite joint was reported to have been tested, and the examination was conducted during a flare-up.

Similar results to the March 2015 examination report were noted with respect to stability testing, muscle strength, and muscle atrophy.  The examiner reported the absence of meniscal conditions.  Range of motion testing showed flexion from zero to 110 degrees and normal extension.  Like the March 2015 examiner, the October 2017 examiner indicated that it would be impossible without resorting to mere speculation to indicate any additional range of motion loss compared to the examination findings during a flare-up or over a period of time.

The Board notes that the RO, in the May 2010 rating decision, based its initial 10 percent initial rating for the left knee disability on DC 5260 for limitation of leg flexion.  Despite the Veteran's complaints related to his left knee, the range of motion across all VA examinations of record show a maximum limitation of flexion to 90 degrees, which is consistent with a noncompensable (zero percent) rating under DC 5260.  The next higher rating of 20 percent is warranted for leg flexion limited to 30 degrees.  Therefore, an initial rating higher than 10 percent is not warranted here based on leg limitation of flexion.

The Board has considered whether the Veteran is entitled to any additional separate ratings for his left knee disability.  See Lyles v. Shulkin, No. 16-0994, (U.S. Vet. App. Nov. 29, 2017).  In Lyles, it was held that there could be separate ratings in this manner as long the symptoms were not overlapping between the DCs.  In order to warrant a rating under DC 5257, the evidence must show recurrent subluxation or lateral instability.  There is no history of recurrent subluxation.  Throughout the appeal period, the Veteran has had some the need for orthopedic appliances (neoprene sleeves, cane) for stability, but stability testing does not consistently confirm any instability.  Consequently, the Board finds that a separate rating under DC 5257 is not warranted.

In this regard, as a lay person, the Veteran is competent to report that his left knee feels unstable, but the VA examiners here, who are medical professionals, found that there was no instability in the left knee.  Based on the foregoing, the medical evidence shows that the Veteran's left knee is stable without instability or subluxation.  While medical evidence is not categorically required, the Board accords greater weight to the clinical determinations based on testing in this case.

Additionally, DCs 5258 and 5259 are not appropriate to evaluate the disability as these DCs cover dislocated and removal of semilunar cartilage, respectively, neither of which was sufficiently evidenced here.  Finally, the Board finds that separate ratings under DCs 5256, 5262, and 5263 are not warranted as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, respectively.

In sum, a higher disability rating than 10 percent under DC 5260 is not warranted by the Veteran's limitation of leg flexion due to his left knee disability, and no higher or separate ratings for such disability are warranted.  The preponderance of the evidence is against any other higher or separate ratings for the Veteran's service-connected left knee disability.  Therefore, the benefit-of-the-doubt doctrine is not applicable here, and an increased initial schedular rating for the service-connected left knee disability is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In a November 2013 statement, the Veteran's representative expressly raised the issue of whether an extraschedular rating is warranted for the Veteran's left knee disability, and this issue is discussed below.

II. Extraschedular Consideration-Left Knee and Right Shoulder

Because the analysis regarding extraschedular consideration of the left knee and right shoulder is the same, the discussion that follows is applicable to both of these disabilities.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Here, the VA examinations were adequate in the context of a potential extraschedular rating analysis as they fully described the functional effects caused by the two orthopedic disabilities at issue here.  Like the left knee examinations discussed above, the VA examination for the right shoulder (discussed in the Board's January 2015 decision that increased the right shoulder rating to 20 percent) was adequate in eliciting relevant information, to include limitation of motion and pain.  

Furthermore, in the recent decision of Doucette v. Shulkin, 28 Vet. App. 366, 370-71 (2017), it was held that the hearing loss rating criteria contemplate the functional effects of difficulty hearing and understanding speech.  In the instant case, the Veteran complains of pain in the left knee and right shoulder that limits his various activities.  Similar to Doucette, although having pain rated as 10/10 in the left knee or pain and weakness in the right shoulder, for example, are not expressly listed as criteria in the appropriate DCs, these symptoms the types of functional effects that derive from the contemplated orthopedic impairments, to include factors such as limitation in range of motion.  Therefore, an extraschedular rating is not warranted on the basis of the rating criteria being inadequate.

In sum, the Board does not find that referral to the Director of Compensation for extraschedular consideration is warranted in this non-exceptional and usual case concerning the Veteran's left knee and right shoulder disabilities.

Although the Board previously remanded an extraschedular evaluation issue as intertwined with a remanded TDIU issue, that was due to potentially inter-related development for the TDIU issue.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  As the Board is remanding the TDIU issue for additional consideration and no further development, the extraschedular issue is no longer intertwined.



ORDER

An initial schedular evaluation in excess of 10 percent for left knee degenerative changes is denied.

An extraschedular evaluation is denied.


REMAND

The Veteran submitted a claim form for a TDIU in June 2012, indicating that he became too disabled to work as a truck driver in December 2011 due to his left knee disability.  At the Board hearing, he contended that he should be granted a TDIU because all of his disabilities are intertwined and that his claim from 2012 should be acknowledged.  See Board hearing transcript at 18.

By way of background, the Veteran submitted a claim of service connection for a left knee disability in January 2012, and the RO granted service connection for such disability in the April 2012 rating decision, which the Veteran appealed.  As mentioned above, the RO granted a TDIU effective April 16, 2012.  Thus, review of entitlement to a TDIU is necessary for the period prior to April 16, 2012, as the TDIU issue had been reasonably raised by the record as part of the claim for increased ratings for the left knee and right shoulder disabilities. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In the July 2017 remand directives, the Board requested that the Veteran and his representative be furnished with an SSOC should the benefit not be granted.  Subsequently, the RO issued a December 2017 SSOC that solely addressed the left knee and extraschedular right shoulder issues.  Therefore, the issue of entitlement to a TDIU prior to April 16, 2012, must be remanded for compliance with the Board's July 2017 remand directive concerning the issuance of an SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this issue is REMANDED for the following action:

If the benefit sought is not granted, furnish the Veteran and his representative with an SSOC addressing the issue of entitlement to a TDIU prior to April 16, 2012, and give them an opportunity to respond.  This issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


